Determination rejecting relator’s bill entirely annulled, with fifty dollars costs and disbursements to relator, and matter of such bill remitted to board of town auditors to examine and audit same as a legal charge against the town, and upon such basis to determine and allow thereon such amount as it may find to be the reasonable value of the services rendered by relator. This decision .is made on the ground that we think that this construction of section 178 of the Tax Law is required by the opinion in People ex rel. Board of Supervisors of Ulster County v. City of Kingston (101 N. Y. 82, 96). Jenks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred.